 QUALITY MANUFACTURING CO.197QualityManufacturing CompanyandUpper SouthDepartment,International Ladies' Garment Work-ers'Union,AFL-CIO. Case 9-CA-5576January 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGJENKINS, AND KENNEDYOn October 23, 1970, Trial Examiner James V. Con-stantineissued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engagingin certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmativeaction asset forth in the at-tached Trial Examiner's Decision. The Trial Examineralso found that Respondent did not engage in certainunfair labor practices alleged in the complaint andrecommended dismissal as to them. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion.The Board has reviewed the rulings of the Trial Ex-aminer madeat the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the Respondent's exceptions, andthe entire record in this case and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.The Trial Examiner finds that Respondent violatedSection 8(a)(3) and (1) by suspending employee DelilaMulford and Martha Cochran and by discharging Mul-ford,Cochran, and employee Catherine King. Weagree.Respondentis engagedin the manufacture of wo-men's clothing. Its owners and principal officers areLawrence Gerlach, Sr., president; Mary Kathryn Ger-lach, his wife and productionmanager;and LawrenceGerlach, Jr., their sonand general manager.The events which culminated in the suspensions anddischarges began on the morning of Friday, October10, 1969. On that morning all three Gerlachs met withMulford, the union chairlady, and with King and twoother employees during which meeting the union repre-sentatives complained that the employees, includingKing, could not make a satisfactory wage under thepiece rate then in effect. The meeting produced only anacrimonious exchange and ended when Mulford wasordered to return to her work station.Later thatsameday, while on the production floor,Mrs. Gerlach observed that King had shut down hermachine and was causing some minor disturbance. Ac-cording to Mrs. Gerlach, two other employees had alsostopped their machines and were watching King. Mrs.Gerlach directed King to resume production. King re-sponded with a flippant remark challenging Mrs. Ger-lach's authority. Mrs. Gerlach then directed King to gotoMr. Gerlach's office. King complied, but en routeshe asked Mulford, the union chairlady, to accompanyher.Mulford left her own work station and went withKing to the anteroom of Gerlach's office where Mrs.Gerlach told her husband what had transpired.Gerlach told Mulford to return to her work stationand Mulford refused. Gerlach then told King to comeinto his office for a discussion, and King replied thatshe would not go without Mulford. At that, Gerlachtold King and Mulford to return to their work stations,and they did so.On Sunday, October 12, Mrs. Gerlach telephonedMulford and informed her that she was suspended for2 days. No reason for the suspension was given, butMulford understood that it was for her activities inseeking to represent King on the previous Friday.On Monday, October 13, King reported to work. Shefound that her timecard was not in its usual place in therack, indicating pursuant to plant practice that she waswanted in Gerlach's office. Before going to his office,however, King asked assistant chairlady Cochran toaccompany, and represent, her. Cochran accompaniedKing without first punching in on her timecard.At the office, they talked first to Mrs. Gerlach, whotold Cochran that her card was in the rack and that sheshould go to work if she wanted her job. Mrs. Gerlachadded that they (the Gerlachs) wanted to talk only toKing.When asked why, she replied that they wantedto take up where they left off Friday. Cochran thensaid, "Well, Mrs. Gerlach, I'm sorry, but if that's whatyou want to talk to her about, that is Union businessand she has asked me to represent her."Cochran and King then saw Gerlach and asked if hewas going to give King her timecard. He respondedthat he would not do so until King came into the officeand talked to him in private. When Cochran declaredthatKing wanted union representation, Gerlach re-sponded that he would talk to them one at a time.Cochran and King declined and then sat and waited inor near the office the rest of the day. Mrs. Gerlach,meanwhile, "pulled" Cochran's timecard.2On Tuesday morning, October 14, Cochran andKing again went to the office and asked Gerlach if hewas going to give King her timecard. Gerlach againreplied that he would not until King came into the'In the absence of exceptions, we adoptproformathe Trial Examiner'srecommendation that the8(a)(5) allegationsand certain of the 8(a)(1) alle-'As Cochran subsequently learned, this action was taken to effect agations be dismisseddecision to suspendCochran for 2 days195 NLRB No. 42 198DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice and talked to him in private. When Cochranasked about her own card, Gerlach replied that she wassuspended 2 days for being away from her machine theprior day. King and Cochran then left the plant.The next day, October 15, Mulford's 2-day suspen-sion expired and she returned to the plant along withCochran and King. Again, they went to the office andspoke with Gerlach. He informed Cochran that she wasstill suspended for another day and reiterated that hewould not give King her timecard until she came intothe office and talked to him in private. Cochran andKing left. Mulford was given her timecard and went towork.On Thursday, October 16, Cochran, Mulford, andKing were discharged. That morning, too, the threewent to the office and were met by Mr. and Mrs. Ger-lach.Cochran was given her timecard and went towork.Mrs.Gerlach then told King that Gerlachwanted to see King in the office. King asked, "WithDelila (Mulford)?"Gerlach said, "No, not withDelila." He added that if King "went out the door,"that is to say, again declined the interview, she wouldbe discharged. King walked out.Mulford then asked Gerlach if she could go to work."No," he replied, "You've abandoned your job. You'refinished." He told Mulford to leave, and she did.During the noon hour that same day, Cochran wentto the office of Gerlach, Jr., and presented to him writ-ten grievances on behalf of herself, Mulford, and King.Gerlach, Jr., refused to take the grievances, saying thathe did not have time for them as he was leaving town.Cochran insisted and laid the grievances on his desk,whereupon he picked them up and threw them into thetrash.When Cochran left Gerlach, Jr.'s office, he wentup to the work area and pulled Cochran's timecard.Later in the day, the senior Gerlach confirmed thedecision to discharge Cochran.I.THE DISCHARGE OF KINGWe turn first to the question whether Respondentviolated Section 8(a)(1) and (3) of the Act by discharg-ing King because she insisted on union representationat the meeting which Respondent demanded. We affirmthe Trial Examiner's finding that the Act was violated.The issue presented by King's, discharge was notdecided by either the Board or the court inTexaco,Inc.,168 NLRB 361, enforcement denied 408 F.2d 142(C.A. 5, 1969). The issue posed inTexacowas whetherthe employer violated its obligation to bargain with anemployee representative by denying an employee's re-quest that a union representative be present during aninterview conducted for the purpose of perfecting acase against the employee. The Board held that such adenial violated Section 8(a)(5) of the Act, and the courtdisagreed holding that the interview was merely inves-tigative in nature. The Board has since refused to find8(a)(5) violations under circumstances involving purelyinvestigatory interviews.Chevron Oil Company,168NLRB 574;Jacobe-Pearson Ford, Inc.,172 NLRB No.84;Texaco, Inc., Los Angeles Sales Terminal,179NLRB 976.But none of those cases presented a situation wherean employee or his representative had been disciplinedor discharged for requesting, or insisting on, union rep-resentation in the course of an interview. In fact, theSection 7 right of individual employees to act in concert"for mutual aid and protection" was not directly con-sidered in those cases. Rather, those cases involved adetermination of whether the right of the union tobargain collectively was such that an employer couldnot legally deny its request to participate in the inter-view.This case, therefore, appears to present an issuewhich we have not heretofore directly passed on, andtheTexacoline of cases relied on by the Examiner doesnot provide direct guidance for us here.After reflection, we have concluded that it is a seri-ous violation of an employee's individual right to berepresented by his union if he can only request or insiston such representation under penalty of disciplinaryaction. And while the employer's denial of such a re-quest may not derogate the bargaining rights of theunion, in violation of Section 8(a)(5), in the case of apurely investigatory interview, this is not to say either:(a) that the employer may discipline the employee fordemanding representation; or (b) that the employermay insist, by threatening to discipline the employee'srepresentative, that the interview be held without hispresence.As to the first question, the violation seems to usclear and unequivocal. As to the second, while thequestion is more difficult, upon reflection we concludethe answer is the same. InTexaco, supra,when theemployee asked to be represented in the interview, theemployer advised that it would not insist on the inter-view unless the employee was willing to enter the inter-view unaccompanied by his representative. This seemsto us to be the only course consistent with all of theprovisions of our Act. It permits the employer to rejecta collective course in situations such as investigativeinterviews where a collective course is not required butprotects the employee's right to protection by hischosen agents. Participation in the interview is thenvoluntary, and, if the employee has reasonable groundto fear that the interview will adversely affect his con-tinued employment,' or even his working conditions, he'"Reasonable ground" will of course be measured, as here, by objectivestandards under all the circumstances of the caseWe believe our dissentingcolleague errs in asserting that"reasonable ground" must be treated as apurely subjective matter QUALITY MANUFACTURING CO.199may choose to foregoit unlesshe is afforded the safe-guard of his representative's presence. He would thenalso forego whatever benefit might come from the inter-view.And, in that event, the employer would, ofcourse, be free to act on the basis of whatever informa-tion he had and without such additional facts as mighthave been gleaned through the interview.4This seems to us to be the proper rule where, as here,the interview, whether or not purely investigative, con-cerns a subject matter related to disciplinary offenses.We would not apply the rule to such run-of-the-millshop-floor conversations as, for example, the giving ofinstructions or training or needed corrections of worktechniques. In such cases there cannot normally be anyreasonable basis for an employee to fear that any ad-verse impact may result from the interview, and thuswe would then see no reasonable basis for him to seekthe assistance of his representative.In the instant case, we find that King had a reasona-ble basis for desiring union representation and thatRespondent discharged King becauseshe was insistingon that right.' There can be no doubt that under thefacts and circumstances of this case King had reasona-ble grounds to believe that disciplinary action mightresult from the Employer's investigation of her con-duct. Under these circumstances King reasonably re-questedunionrepresentation. It is also clear that Re-spondent discharged King forinsistingon this right.Therefore, we conclude that King's discharge was inviolation of Section8(a)(1).6IITHE SUSPENSION OF MULFORD AND COCHRAN;THE DISCHARGE OF MULFORDTurning next to Respondent's suspensions of Mul-ford and Cochran, Respondent claims that both em-ployees were suspended for being away from their ma-chines withoutpermission.The Trial Examiner findsthis reason was pretextual. There is ample evidence inthe record to support, and we adopt, thisfinding. Inparticular, we note that Mrs. Gerlach testified that un-ion chairladies had left the working floor in the past onunion business without being disciplined. It followsthat the disparate treatment here was motivated by theHere also, our dissenting colleague asserts that we will be compelled toresort to purely subjective considerations in judging employer conductWedisagreeWhether discipline was imposed for cause,or for discriminatoryreasons, is a factual matter with which we regularly deal in cases of 8(a)(1)and 8(a)(3) violations In literally thousands of cases, this Board has deter-mined whether pretextual reasons were advanced,and we have done sowithout floundering hopelessly in the elusive subjective considerations con-jured up in dissentFor the reasons set forth by the Trial Examiner, we find that King hadnot, as Respondent contends,abandoned her job Respondent does notcontend that King was discharged for her actions on October 10, nor wouldthe record support such a contentionWe deem it unnecessary to determine whether the discharge also vi-olated Sec 8(a)(3), as such additional finding would not affect our remedialorderRespondent's desire to punish Mulford and Cochranfor performing their duties as union chairladies in seek-ing to represent King at the conference Respondentrequested.As such conduct is a protected concertedactivity, the suspensions violated Section 8(a)(1) of theAct.'As to Mulford's discharge, it is quite clear that Re-spondent took this action because Mulford was insist-ing on representing King. Respondent claims that it didnot discharge Mulford but that she abandoned her job.However, we find no merit in this contention as it isclear, for the reasons stated by the Trial Examiner, thatRespondent in fact discharged Mulford. Moreover, it isclear that the reason Respondent discharged Mulfordwas her insistence on representing King. Thus she wasdischarged for engaging in a protected concerted ac-tivity, and the discharge violated Section 8(a)(1) of theAct.'IIITHE DISCHARGE OF COCHRANFinally, as to Cochran's discharge, it is clear thatRespondent discharged Cochran because she sought toengage ina protected concerted union activity, filinggrievances on behalf of herself, Mulford, and King.'Thus her discharge was in violation of Section 8(a)(3)and (1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner and hereby orders that Respondent,QualityManufacturing Company, Point Pleasant,West Virginia, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's recommended Order, as herein modified:1.Delete paragraph 1(b) of the recommended Orderand substitute the following:"(b) Disciplining any employee for requesting to berepresented by a labor organization at any interview ormeeting held with the employee where the employeehas reasonable grounds to believe that the matters to bediscussed may result in his being the subject of discipli-nary action."This case is distinguishable fromEmerson Electric,185 NLRB No 71(Member Jenkins concurring) in that the action taken against the two em-ployees was in fact taken because they had left their work stations withoutpermission, whereas in the instant case that reason was pretextualWe deem it unnecessary to determine whether the discharge also vi-olated Sec 8(a)(3) as such additional finding would not affect our remedialorder.As in the cases of Mulford and King, Respondent contends that it didnot discharge Cochran but that she abandoned her job We find no merit inthis contention as it is clear, for the reasons stated by the Trial Examiner,that Respondent in fact discharged Cochran 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Reletter paragraph 1(c) as paragraph 1(f) and in-sert the following paragraphs 1(c), 1(d), and 1(e):"(c) Requiring,under threat of discipline,that anyemployee take part in an interview or meeting withoutunion representation,where such representation hasbeen requested by the employee and where the em-ployeehas reasonable grounds to believe that the mat-ters to be discussed may result in his being the subjectof disciplinary action.""(d)Discriminating against union chairladies forseeking to represent employees at any meeting heldwith an employee where the employee has reasonablegrounds to believe that the matters to be discussed mayresult in his being the subject of disciplinary action andthe employee has requested such representation.""(e)Discriminating against union chairladies forseeking to file grievances."3. In footnote 3 of the Trial Examiner's Decisionchange "10" to "20" days.4. Substitute the attached notice for the Trial Ex-aminer's notice.MEMBERKENNEDY,dissenting in part andconcur-ring in part:I concur with thedecision of my colleaguesthat thedischargeof employeeCochran because,as assistantchairlady,she sought to file grievanceson behalf ofherself andemployeesMulford andKing violated Sec-tion 8(a)(3) and(1) of the Act. However,because I amof the view that theirdecisionis not supported by thefacts and the law,Imust dissent to my colleagues'conclusionthat thedischargeof employeeKing, thesuspension of employees Mulford andCochran, andthe subsequentdischargeof Mulfordviolated Section8(a)(1),which proscribesinterferencewith,restraint,or coercion of employeesin the exercise of rights guar-anteedin Section 7.My colleagueshave concluded that it isa violationof Section8(a)(1) for an employer to discipline an em-ployeewho insists on union representation when sum-moned to an interview withthe employer, regardless ofwhether suchinterview is investigatory or disciplinary.As I construe theirholding,my colleagues seem to saythat the rightto union representation at such an inter-view stems not from Section 8(a)(5), as intheTexacocase, but directlyfrom Section 7 relating to the right toengage inconcertedactivities for mutual aid orprotec-tion.In my opinion,such holdinghas no statutorysupport.The majoritywould relegate to the employee whomthe employerwishes to interview the determinationwhether suchinterview is to be disciplinaryor "run-of-the-millshop-floor conversation."In the event the em-ployee has "reasonable grounds tobelieve" that disci-plinary actionmight result from the interview, suchemployee couldinsist on union representationwithoutfear of discharge or other consequences for such insist-ence.No suggestion is contained in the'majority deci-sion for the standards to be used in testing for "reasona-ble ground"or for"reasonable basis"for fear that theinterview will have an adverse impact upon the em-ployee's employment status.My colleagues'holdingreposes solely in the employee a determination as to thenature and scope of the interview, and makes suchemployee's state of mind conclusive as to whether theinterview may be held with or without union represen-tation. The employer's purpose for the interview, i.e.,whether it is to be investigatory or disciplinary, is, un-der the majority decision here, largely irrelevant. Pre-sumably, the employee whom the employer desired tointerview would be under no obligation to disclose tothe employer his state of mind or the reason why hedesired to be represented by the union.The "reasonablegrounds to believe"that disciplinary action might re-sult from the employer's interview with the employeewould not have to be revealed.Even in circumstanceswhere the employer assures the employee that the inter-view is to be purely investigatory the employee could,based wholly upon his own state of mind, decline toparticipate,unless union representation is permittedhim.Although my colleagues seem to imply that the em-ployer is free to discipline an employee if he suspectsthe employee is engaging in improper conduct,he mustdo so only after an interview at which the employee hasbeen represented by the union, if the employee hasrequested representation, or before an interview withthe employee is requested. To do otherwise could sub-ject the employer to a complaint that the discipline wasfor insistence on union representation. If disciplinaryaction is taken after a request for an interview, whichinterview is declined by the employee unless union rep-resentation is permitted,the employer will undoubt-edly have to defend himself from an unfair labor prac-ticecharge at which the only issue will be thereasonableness of the grounds for the employee's beliefthat the interview was to be disciplinary in nature. Inany such proceeding, only the employee's subjectivestate of mind will presumably be examined,and theviolation will turn not on any objective considerationsbut on the subjective state of mind of the employee.The Board has long held that in testing for interfer-ence, restraint,and coercion under Section 8(a)(1) thesubjective state of mind of an employee is largely im-material.Forest Oil Corporation,85 NLRB 85. "Sub-jective state of mind of employees is of little weight" indetermining whether Section 8(a)(1) is violated.B.M.C.Manufacturing Corporation,113 NLRB 823, 825,footnote 8. See alsoBon-R Reproductions, Inc.,134NLRB 429. "To the extent that the testimony in ques-tionmay disclose the subjective state of mind of theemployees ... it is well established that the test to be QUALITY MANUFACTURING CO.applied to determine whether an employer's conductwas violativeof the Actis an objective rather than asubjective one.N.L.R.B. v. Link-Belt Co.,311U.S.584, 588."The Rein Company,114 NLRB 694, 698.The majority decision here has the effect of reversinga long line of cases by now holding that conduct of anemployer can and will be judged as privileged or viola-tive of the Act depending on how it is interpreted andconstrued by the employees involved and in what stateof mind such conduct actually places such employees.In my view,such holding is contrary to sound interpre-tation and administrationof the Actand is completelyunwarranted.Moreover,the vagueness of the holding of my col-leagues here creates myriad and insurmountable prob-lems of implementation and effectuation,not only forthe Board,but for employers and unions as well. Forinstance,how will an employer be able to investigatetheft of his products without access to his employeeswhom he may not suspect of having participated insuch thefts but who may have information leading tosolution of the crime?The employer may not wish toexpose to outsiders knowledge of the thefts or the factthat he is conducting an investigation.Under the hold-ing of my colleagues here,efforts of an employer touncover such thefts by talking to employees not in-volved in them but possibly having valuable informa-tion on them could be completely frustrated.If an em-ployerdischargesanemployee for refusal toparticipate,unrepresented,in an interview concerningsuch thefts,in circumstances where the employee wasnot suspected of having engaged in stealing but didhave information concerning the crime,and if suchemployee filed an unfair labor practice charge, whatinformation will the employee be required to disclose tothe Board agent investigating the case to establish aprima faciecase and to justify a conclusion that he hadreasonable ground to believe that disciplinary actionwould result from the interview with the employer?Shall the union be deemed guilty of an unfair laborpractice when it is unable or unwilling to furnish arepresentative to accompany an employee to an inter-view with the employer?Other than serving as a wit-ness in the interview, what function will the unionrepresentative be required to perform in the dischargeof theunion's status as collective-bargaining represent-ative?My colleagues would free an employer to dischargean employee who he suspects would be unwilling totake part in an interview unrepresented by the union.The validity of such discharge would then presumablybe tested under the grievance-arbitration provisions ofthe collective-bargaining agreement.Such holding doesnot promotean investigationbeforedrastic action istaken and in my view does not accord with the purposeand policy of the Act as set forth in Section 1(b); i.e.,201to provide orderly and peaceful proceduresfor prevent-ing the interferenceby eitherthe employeesor employ-ers with the legitimate rightsof the other. I am of theopinion that the encouragementof the practice ofputting into motion the machineryof inquiry beforedrastic action is taken would better serve the purposesof the Act.Although mycolleagues appear to have in large partpremised their decision on their conclusion that it is aserious violation of an employee's individualright to berepresented by his unionif hecan only request or insiston such representation under penaltyof disciplinaryaction,the statute,as written and interpreted,does not,in my view,protect employeesfrom violation of eachand every individualright. Intronics Corp.,194 NLRB No. 77,we recently affirmeda Trial Examiner'sDecision dismissing an 8(a)(5) and(1) complaint based on an employer's refusal to permita union representative to be present during the em-ployer'sinterrogation of employees about allegedthefts. There,we affirmed the Trial Examiner's rejec-tion of the contentionthat the principle underlying theSupreme Court's decisioninEscobedo v. State of Il-linois,378 U.S. 478, should bemade applicable in em-ployee interrogations.We rejectedthe argument that inemployer-employee interrogationsthere exists a statu-tory right to union representation and said, in effect,that if any such right exists it is a contractual right.Similarly here,the right to union representation duringan interviewwith the employermust, in my view, bebased on contract. It should bethe subject of the collec-tive-bargaining process like any other termor condi-tion of employment.With respect to thesuspension of employeesMulfordand Cochran,and the subsequent discharge of Mul-ford,Iwould findthat thesuspensionsand the dis-charge were the resultof their having left their workstations.Emerson Electric Co.,185NLRB No. 71;Russell PackingCompany,133 NLRB 194;Terry Poul-try Company,109 NLRB 1097.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscouragemembership in Up-per SouthDepartment,InternationalLadies' Gar-mentWorkers' Union, AFL-CIO, or any otherlabororganization,or discourage activities pro.tected bythe NationalLabor Relations Act, bysuspending or dischargingemployees or otherwisediscriminatingin anymanner inrespect to theirtenure of employment or any term or condition ofemployment. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discipline any employee for re-questing to be represented by a labor organizationat any interview or meeting held with the em-ployeewhere the employee has reasonablegrounds to believe that the matters to be discussedmay result in his being the subject of disciplinaryaction.WE WILL NOT require any employee to takepart in an interview or meeting where the em-ployee has reasonable grounds to believe that thematters to be discussed may result in his being thesubject of disciplinary action and where we haverefused that employee's request to be representedat such meeting by a labor organization.WE WILL NOT discriminate against union chair-ladies for seeking to represent employees at anymeeting held with an employee where the em-ployee has reasonable grounds to believe that thematter or matters to be discussed may result in hisbeing the subject of disciplinary action and theemployee has requested such representation.WE WILL NOT discriminate against union chair-ladies for seeking to file grievances.WE WILL offer Catherine King, Delila Mulford,and Martha J. Cochran each immediate and fullreinstatement to her former position or, if suchposition no longer exists, to a substantially equiva-lent one, without prejudice to the seniority andother rights and privileges enjoyed by each, andmake each whole for any loss of pay she may havesuffered, with interest at the rate of 6 percent, byreason of her discharge (including also suspensionof Mulford and Cochran).All our employees are free to become, remain,or refuse to become or remain, members of saidUpper South Department, or any other labor or-ganization.QUALITYMANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named in-dividuals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This :s an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal OfficeBuilding,Room 2407,550 MainStreet,Cincinnati,Ohio 45202, Telephone 513-684-3686.TRIAL EXAMINER'S DECISIONJAMES V. CONSTANTINE, Trial Examiner: This is an un-fair labor practice case brought pursuant to Section 10(b) ofthe National Labor Relations Act, herein called the Act. Itwas generated by a charge filed on March 19, 1970, by UpperSouth Department,International Ladies'Garment Workers'Union, AFL-CIO.Said charge names Quality Manufactur-ing Company as the Respondent.Thereafter on May 25, 1970, the General Counsel of theNational Labor Relations Board,herein called the Board,through the Regional Director of Region 9 (Cincinnati,Ohio),issued a complaint against said Respondent.In sub-stance said complaint,which is based on the foregoingcharge, alleges that Respondent violated Section 8(a)(1), (3),and (5),and that such conduct affects commerce within themeaning of Section 2(6) and(7) of the Act.Respondent hassubmitted an answer admitting some allegations in the com-plaint but denying that it committed any unfair labor prac-tices.Pursuant to due notice this case came on to be heard, andwas tried before me, on August 5 and 6, 1970, at PointPleasant,West Virginia. All parties were represented at andparticipated in the trial, and had full opportunity to adduceevidence, examine and cross-examine witnesses, file briefs,and present oral argument. Briefs have been received fromthe General Counsel and the Charging Party. A short memo-randum has been submitted by Respondent.This case presents the issues of whether Respondent:1.Refused to allow an employee to be represented by theCharging Party at a meeting called by Respondent to repri-mand and discipline said employee.2.Threatened to take reprisals against employees becauseof their union activities.3.Suspended, or discharged, or did both to, employeesbecause of union membership or activities, or because ofprotected concerted activities, or both.4.Shut down its plant and laid off employees in itsproduction and maintenance unit for about 12 days to dis-courage membership in, or activities for, their union, or todiscourage them fromengagingin protected concerted activi-ties, or both.Upon the entire record in this case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIAS TO JURISDICTIONRespondent, a West Virginia corporation, is engaged atPoint Pleasant,West Virginia, in manufacturing women'sclothing. During the year preceding May 25, 1970, when thecomplaint herein issued, Respondent sold and shippedproducts valued in excess of $50,000, directly to customerslocated outside the State of West Virginia. I find that Re-spondent is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction over Respondent inthis proceeding. QUALITY MANUFACTURING CO.203IITHE LABORORGANIZATION INVOLVEDUpper South Department,International Ladies' GarmentWorkers' Union,AFL-CIO,herein called the Union, is alabor organization within the meaning of Section2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. General Counsel's EvidenceOn or about October 24, 1968, the Union won an electionto become,and on or about November 1, 1968, it was certifiedas, the exclusive bargaining representative of Respondent'semployees in an appropriate unit. Thereafter the parties nego-tiated and executed a collective-bargaining agreement. Theanswer concedes that said unit consists of Respondent'sproduction and maintenance employees, excluding all officeclerical employees,professional employees,and guards andsupervisors as defined in the Act.1.The suspension and discharge of Martha J. CochranMartha Cochran was employed as a machine operator byRespondent.While so employed she was secretary-treasurerand assistant shop chairlady for the Union at Respondent'splant.As assistant chairlady she represented,during the ab-sence of the chairlady,employees in presenting grievances tomanagement.She also served on the Union'snegotiatingcommittee.On the morning of October 13, 1969, employee CatherineKing asked Cochran to represent King on a grievance.Agree-ing to do so, the two went to Mr. Gerlach's office. However,they first talked to Mrs. Mary Gerlach,Respondent'sproduction manager. But Mrs. Gerlach warned Cochran togo back to work"if you want your job." Continuing, MrsGerlach stated that"we want to talk to[King] ...where weleft off Friday."At this point Cochran stated "that is unionbusiness and [King]has asked me to represent her." Kingrefused to talk to Mrs. Gerlach without Cochran's beingpresent "as Union representative."Soon Cochran and King met with Gerlach, Sr. WhenCochran asked him if he was going to give King the latter'stimecard,he replied that he would not until King"came intothe office and talked to him in private."Although Cochranprotested that King "wants representation,"Gerlach insistedhe would talk to them "one. .at a time." When Cochranasked him what he wanted to talk to King about,Gerlachreplied that it was none of Cochran's business. Cochran re-mained there with King, and told Gerlach they would "sit outthere[outside the office]until [he]decided to give [King] hercard."Soon Cochran's card"was pulled"at about 7:30 a.m.On October 14 Cochran entered the plant to work. Againshe accompanied King to the office of Gerlach,Sr., and askedhim if he was going to give King the latter's timecard. Ger-lach answered that he would do so only if King came intohis office alone to "talk to him in private." When Cochranasked for her own timecard,Gerlach replied that she wassuspended-"penalized"-for 2 days for being away from hermachine. Thereupon Cochran and King departed from theplant.The next day King and Cochran, accompanied by em-ployee Delila Mulford, went to the office of Gerlach,Sr., atabout 7 a.m. When Mulford asked for King's card,Gerlachsaid he would not give it until King saw him alone in hisoffice. Then he informed them that Cochran was still sus-pended.Thereupon the three left.On October 16, her suspension having ended,Cochranreported for work.Accompanied by King, Cochran went toMrs. Mary Gerlach at about 7:20 a.m. Soon Delila Mulfordjoined them.Although Cochran worked that morning, Kingand Mulford did not. At the close of the lunch hour,i.e., atabout 11:50 a.m.,Cochran presented some written grievancesto Gerlach,Jr. But Gerlach refused to entertain them on theground that he was "leaving town."So Cochran placed thewritten grievances on Gerlach'sdesk.However, Gerlachthrew them in the trashcan.Shortly after the last described incident Gerlach"pulled"Cochran's timecard,and then told Cochran "you're notworking this afternoon.You're nothing but a damn smartaleck."This caused Cochran to call on Gerlach, Sr. WhenCochran asked if Gerlach,Jr.,had fired her, Gerlach, Sr.,replied, "You heard what he said.You worked this morningbut you're not working this afternoon."When Cochran askedwhat she was supposed to do, Gerlach,Sr., replied"Just goon home ...and draw unemployment."As she left Cochranaccused Gerlach,Sr., "you don'tknow how to run a busi-ness."Later that day Cochran telephoned Katherine Stephens,Respondent's secretary,inquiring whether"Mr. Gerlach"wanted her to report back to work the next day.Stephensreplied that he did not. Thereupon Cochran informed Ste-phens that Mr. Gerlach could reach her at Cochran's homephone when he needed her. However,Cochran has neitherbeen called since then nor otherwise been notified to returnto work.Respondent has a policy of requiring employees to obtainpermission to leave a work station. The president of the Un-ion's local,Alice Hoschar, always obtained permission toleave the floor to discuss union matters with management.2.The suspension and discharge of Delila Mulford andthe discharge of Catherine KingMulford was employed by Respondent to piece skirts. Shealso served as the Union's chairlady at Respondent's plant.Respondent was notified by Union Business Agent ElizabethWiley and by Mulford that Mulford had been selected to actas such chairlady On about October 1, 1969, Mulford pre-sented a written grievance on behalf of an employee to Ger-lach, Jr. He replied that he was "not going to fool with thatgrievance,that he was going to close the plant down aroundDecember the 1st."On October 10, 1969, Mulford as chairlady met with Mrs.Gerlach, Gerlach, Sr.,and Gerlach,Jr., to discuss piecerates,including that of Catherine King. During the conversationGerlach, Jr., told Mulford that if she "did not like the wayitwas there in the company to go elsewhere."Mulford hadnot obtained permission to leave her work station on thisoccasion,and the Gerlachs told her to go back to work.Later that day, as a result of differences between Mrs.Gerlach and employee Catherine King, Mrs. Gerlach or-dered King to go to the office.This caused King to askMulford to accompany her there.Although Mulford wentwith King,the former was ordered by Mrs. Gerlach andGerlach,Sr., to return to her work station.However, Mul-ford replied that King, as a dues paying union member, wasentitled to have Mulford present. Both Gerlachs retorted thatMulford was endangering her job by remaining there Com-plying,Mulford returned to her work.On Sunday,October 12,1969,Mrs. Gerlach,by directionof Gerlach, Sr., telephoned Mulford not to report to work onthe next 2 days, but to come in on the following Wednesday.Mulford knew, although she was not told, that she was thusbeing suspended because she had left her job without permis-sion on October 10. So Mulford remained at home on Octo-ber 13 and 14.On October 15, when Mulford returned to work,Gerlach,Sr., told her to mind her own business and that she was"going to get trouble" for not minding her own business. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDMulford replied that she was minding her business, and thatKing "had a right to union representation as well as anybodyelse ... " Gerlach replied that Mulford had been suspended2 days "for coming off of the floor with Catherine King."However, Mulford refused to go to work until she "found outwhat was happening to " King and Cochran. Mrs. Gerlach,who was also present, answered that Cochran "was sus-pended yet," and that King "was wanted in the office with-out" Mulford. Then Mulford went back to work.The next day, October 16, Mulford accompanied by Kingand Cochran, went to the outer office to ascertain "what wasgoing to happen" to the latter two employees. Mrs. Gerlachinstructed Cochran to go to work and directed King to seeGerlach, Sr., in the office without Mulford. Thereupon Ger-lach, Sr., who was present, told King that "if she went outthe door ... she was finished." Since King refused to seeGerlach, Sr., without Mulford, King "didn't have anythingelse to do but to" leave, i.e., go out the door. At this pointMulford asked Gerlach, Jr., whether he wanted her to go towork. He replied, "No. You've abandoned your job. You'refinished."3.The layoffs of October 1969On October 28, 1969, machine operator Vonna Oliver andall the other machine operators were laid off by floorladyHelenRice.At the sametimeRice informed Oliver that"We've run the work out ... I don't know when we'll call youback. Until thismess getsstraightened up I just don't know."Sometimein early November 1969 Oliver was called back towork. Another employee laid off by Rice on October 29 or 30isAlice Hoschar. Rice told her, "I am going to lay you offuntil thismess is straightened out." Hoschar returned towork on November 12.4.Threats of reprisalsAlice Hoschar is president of the Union's local at Respond-ent's plant. On January 12, 1970, she asked Gerlach, Jr., whyMary Goodnight was taken off the operation Goodnight wasperforming and such operation was assigned to MaxineWarner, an employee with less seniority. Gerlach insisted hehad a right to make such assignments. He also instructedHoschar not to "come off the floor with a girl" during work-ing hours. Later the same day Gerlach, Sr., told her that hehad suspended Delila Mulford for "coming off the floor withKing."5.Other evidence in support of the complaintAbout December 3, 1969, Joel Goolst, an organizer for theUnion, requested Lawrence B. Gerlach, Jr., Respondent'sgeneral manager, to reinstate the above three discharged em-ployees, i.e.,King, Cochran, and Mulford. Gerlach refused,giving reasons.The reason he gave for denying reinstatementto Catherine King is that she "would not come into the officealone" but wanted "somebody else in the office when shepresented her grievance," although for 25 years prior to thisshe had been a friend of the family and "talked directly to thefamily."He also explained that employees Mulford andCochran were discharged because they came off the floorwithout permission to present a grievance as chairladies ofthe Union. The grievance was that of employeeKing.Chair-ladiesare union representatives who present grievances onbehalf of employees to management.Continuing, Gerlach stated that he did not want a union,and hoped that the Union would "open up another factoryin town and take the union people there" so that he "couldrun his business without a union." Further, at this meetingGerlach mentioned more than once that he did not under-stand why grievances had to be written and "why peoplecouldn't come and talk to him as they have done in the pastbefore the Union came around."Goolst had previously requested reinstatement of saidthree employees about November 19, 1969. At that timeGerlach, Jr., denied this request for the same reasons men-tioned at the foregoing meeting on December 3.About November 19, 1969, Union Organizer Goolst talkedto Respondent's general manager,Lawrence B. Gerlach, Jr.,requestingreinstatementof three employees. As noted above,Gerlach refused. Further, Gerlach stated he would closedown before he reinstated these three employees and pointedout that he had closed the plant once before rather than takeback a discharged employee named Joanne Sheets. Gerlachadded that "I can do itagain."At the foregoing November19meetingGoolst also dis-cussed with Gerlach the shutdown of Respondent's plantfrom October 28 to November 10, 1969, Gerlach insisted thathe "did not want the work until thisunion thinggets straight-ened out," and that Gerlach so informed his supplier inCleveland, Ohio, one Paul Marcus.About January 12, 1970, Goolst again spoke to Gerlach,Jr.,concerning the three discharged employees. This timeGerlach mentioned there was a possibility of taking themback "if we could worksomethingout.A f [the Union]would not press for any backpay money" and also dropped"charges or grievances" for such discharges. Gerlach alsoobserved that "because the three troublemakers are out of thefactory ... there's no reason for any grievances. Everybody'shappy."About January 21, 1970, Goolst spoke to Lawrence R.Gerlach, Sr., Respondent's president, regarding the three dis-charged employees. Gerlach refused to take them back be-cause "their conduct in the plant and their conduct to himwas such that he couldn't have them back ... they no longerhave respect" for management.About October 20, 1969, Mrs. Elizabeth Wiley,a unionbusinessagent, spoke to Gerlach, Sr., about rehiring the threedischargees, i.e.,King, Cochran, and Mulford. Gerlach re-plied that these three had been giving him a lot of trouble,"and [King] didn't want to come into the office and talk tome without having union representation. And that I am notgoing to allow." Gerlach added that he did not further desireto discuss this problem or "any other damn union problem"or else he would "close the plant."On about October 20, 1969, Mrs. Wiley asked Gerlach, Jr.,to take back the three discharged employees. Replying, heobjected that the Union was trying to tell him how to run hisplant and that he would "close the plant" as he could notstand the "worry and aggravation."On October 28, 1969, Mrs. Wiley spoke to Gerlach, Jr.Gerlach added that "it's a constant turmoil in here," and thathe did not want any work "as long asI'm having all this uniontrouble." Nevertheless, in response to Wiley's question, Ger-lach stated that his supplier, Marcus, could supply him withwork. On October 30 Respondent laid off some employees.On November 13, 1969, Wiley again asked Gerlach, Jr., totake back the three discharged employees. But Gerlach re-plied, "Absolutely not," because they were "nothing buttrouble makers." On November 25 Wiley again intercededwith him on behalf of these three employees, but withoutsuccess. In fact Gerlach said he would close the plant ifRespondent was "forced to bring them back." QUALITY MANUFACTURING COB. Respondent's EvidenceMaryKathrynGerlach,Respondent'sproductionmanager, with her husband, Lawrence, Sr., and her son, Law-rence, Jr., owns Respondent. A summary of her testimonyfollows.Employees may not leave the work floor during workinghours without first obtaining permission to do so from Mrs.Gerlach or floorlady Helen Rice. This had been a companyrule from the beginning. At no time has the Union objectedto such a rule.Employee Catherine King worked for Respondent a num-ber of years. During that time King "communicated or talkedindividually with members of the [Gerlach] family ... lots oftimes." A few days prior to October 10, 1969, Catherine Kingwas asked by floorlady Rice to lower the volume of a radiowhich King had turned on at the latter's work station. Uponhearing the noise from said radio Gerlach directed King toturn off said instrument not only because it "made a heck ofa racket," but also because "a company rule [did not] allow[them] in the place." King complied with Gerlach's com-mand.Some days later, about October 10, King complained thatshe could not produce her quota. Thereupon King waved herarms and made other gestures at two other female employeeswho also could not make their quota, and soon their ma-chines were stopped.When Gerlach asked King "what iswrong here ... what's the commotion," King replied "some-thing about a repair." At this, Gerlach admonished King to"fix it [or] . . let one of the floor girls [fix] it ... and quitcausing this disturbance." Thereupon King told Gerlach tomind her own business and also "sassed" Gerlach. Thiscaused Gerlach to ask King to accompany her to the office"to talk to Mr. Gerlach, Sr., about it." (Employee MaymeTaylor confirmed Mrs. Gerlach as to what transpired on thisoccasion.)However, King asked Delila Mulford to come with her tothe office. Mrs. Gerlach then told Mulfordthat this was nota grievance, that it did not concern Mulford, and directedMulford to remain at her work station. In fact, Mrs. Gerlach"didn't consider it a union matter." Nevertheless, Mulford,without obtaining permission' to leave her work station, wentalong with Gerlach and King to the office. Mrs. Gerlach toldMr. Gerlach that Mulford was there without permission.Although requested, King refused to speak alone to Gerlach,Sr.Nevertheless the latter toldMulford to return to hermachine as he intended to talk to King without Mulfordbeing present. Mulford answered she had a right to be thereto represent King, and refused to go back to work immedi-ately. Gerlach, Sr., also told Mulford that she had no businessthere, that "it wasn't a grievance," that it did not concernMulford, and to return to her station. Soon, however, Mul-ford did go back to work.Mrs. Gerlach denies that she made any threats of reprisalstoMulford, or Hoschar, or any other employee, because ofunion or other protected activities.Lawrence Gerlach, Jr., is a part owner of Respondent andits general manager. A summary of his testimony ensues.Gerlach denies that Respondent's plant was closed be-tween October 29 and November 10, 1969, to discouragemembership in the Union. In talking to Union OrganizerGoolst about this aspect of the charge in early 1970, Goolst'On one occasion, and perhaps it was this one, Mulford presented agrievance, according to Mrs Gerlach, "at noon hour" and not on workingtime See pp 205-206 of the transcript And Mulford's predecessor aschairlady, a Mrs Holland, handled grievances during working hours withoutobtaining permission to leave her stationId206205told Gerlach that "it had no merit, that it was injected to givesome and take some."Respondent's principal supplier of work is Stanley M. FeilCompany, owned byPaul Marcusof Cleveland, Ohio. ThusFeil is Respondent's only customer. In October1969Re-spondent was "necessarily supposed to be working on" cer-tain styles for Feil which had been advertised. Patterns forthese styles were furnished by Feil. But the piece goods, i.e.,the cloth, for such styles, supplied by Mission Valley Mills ofNew Brownsville, Texas, had not become available at thetime. Further, Respondent had piece goods for other stylesbut had not been supplied with patterns (or markers) for suchstyles. It is essential that Respondent "have the right patternsfor the right goods" before production can start on any style..Hence Respondent in the fall of 1969 "couldn't makedresses." On November 3, 4, and 5, 1969, everybodywas laidoff but the cutter. The latter during this period performedmaintenance work, as "he is too vital of an employee to takea chance on losing." The cutters were called back on the 6thof November.As employees ran out of work on their particular operationthey were necessarily laid off. When piece goods and patternswere received laid off employees were recalled "in the reverseorder." But no production employee was laid off when therewas work for him to do. Layoffs occur "about every season"because Respondent "did not have the right match of mark-ers [patterns] and materials."Gerlach also testified that he spoke to Goolst about thethree dischargees, i.e., King, Cochran, and Mulford, claimingthat he told Goolst "we always need operators and two outof three of [the dischargees] was real good and anytime theywould obey the same rules as the rest of them they had theirjob ... My father wanted a letter though from them to thateffect." Although Goolst replied these three would obey therulesGerlach nevertheless wanted this assurance "put ...into a letter form." He further testified that if he uttered anyantiunion statements to Goolst they were uttered in jest or"horseplay." And Gerlach insisted that King, Cochran, andMulford were not discharged but that "they abandoned theiremployment by their own action."Gerlach also testified that the Respondent has a rule that"nobody leaves the stitching room floor without permission."And he denied threatening to take reprisals against an em-ployee because of union activities, as alleged in paragraph8(c) of the complaint.During the noon or lunch hour of October 16, 1969, Mar-tha Cochran asked Gerlach to discuss some grievances withher.He replied that, as he was going out of town, he couldnot then do so, but would take them up with her upon hisreturn the following Monday. In fact, he would not evenreceive the written grievances at that time but wanted to waituntilMonday. But Cochran insisted "By God, you'll taketime" to consider the grievances at the time. Shortly there-afterGerlach "pulled" Cochran's card and told her shewould not be working that afternoon. When Cochran askedif she had been fired, Gerlach repeated that she would not beworking that afternoon, but that she was not fired.(However,employeeMayme Taylor, who testified for Respondent,stated that although she heard Cochran asked if Cochran hadbeen fired, Gerlach said nothing in reply. On the other hand,other witnesses for Respondent, testified that Gerlach an-swered that Cochran had not been fired.) Although Cochranshortly thereafter telephoned that "if we wanted her [to comeback to work] we could call," Respondent never did call herback to work. Gerlach insisted that Cochran was sent homethat afternoon because she barged in on him and demandedimmediate consideration of some grievances. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerlach denied that he toldDelilaMulford that the plantwould be closed on December 1, 1969. Nor did the plant closeon that day.Explainingthe discipline of King, Gerlach stated that shewas so disciplined for violatinga rule.On being cross-exam-inedhe referred to this rule as "a request to have a conferencewith an employer ...alone," i.e., she demanded to have aunion steward present with her. He "contendedit is manage-ment'sright to have a personal conference with an em-ployee." Gerlach, Sr., "wanted to speak to [King] in a privatemanner... about her conduct," according to Gerlach, Jr."And if something there is said that is not right they have agrievance procedure to go through." But he added that King"violated [another] rule by causing a disturbance on the floorand also by playing a radio." However, Gerlach insisted thatKing was not fired but had "abandoned her job."Mary Stephens, Respondent's secretary, in substance tes-tified as follows. On October 10, 1969, a Friday, employeesCatherine King and Delila Mulford came to the office. Mr.Gerlach asked King to see him alone, as he wanted to talkto her "a couple ofminutes."At the same time Gerlachinquired of Mulford what she was doing there. When Mul-ford replied that "she came down with" King, Gerlach ad-monished her that Mulford wasn't supposed to come off thefloor ... that was against the rules." However, Mulford in-sisted she "would come off any time that she wanted to."Thereupon Gerlach directed Mulford to go back upstairs andhe would decide what he would do about her attitude. ThenGerlach stated he wanted to talk to King alone. But bothKing and Mulford then left together, because King refusedto speak to him alone.The following Monday, October 13, King and MarthaCochran called on Mr. Gerlach. Stephens was present. AgainGerlach asked to speak to King alone for a couple of minutes.But King refused to speak to him unless Cochran was alsopresent. At one point of the conversation King called Gerlacha hog.On October 14, 1969, King and Cochranagaincame to theoffice. Gerlach repeated his desire to speak to King alone for"a couple of minutes," but Cochran insisted this could not bedone as Cochran would have to be present during any suchconversation.Although Gerlach then ordered Cochran toreturn to work, she refused to do so. Soon Cochran and Kingleft the plant.On October 15, King, Cochran, and Mulford came to theoffice. Soon Mulford went to work. Then Gerlach asked Kingto talk to himalone,but Cochran forbade this, insisting thatshe had to be with King. Not long after this King and Coch-ran went home.The above three employeesagaincame to the office onOctober 16. Cochran immediately went to work. AlthoughGerlach asked to speak to King alone, Mulford insisted onbeing present during the conversation As King and Mulfordleft,Gerlach told them that "if you go out the door this timeI consider you have abandoned your job as I have put up withyou for a week on this." Nevertheless King and Mulford wentout the front door and left the plant. At about 2 p.m. onOctober 16, 1969, Cochran telephoned Stephens that Coch-ran wasnot coming back to work until called back to workby Stephens. But Stephens never did call Cochran althoughitwas part of the former's job to call back employees who hadbeen laid off. However, Stephens insisted that she called backlaid off employees only when told to do so, and she was nottold to recall Cochran.Stephens also testified that Respondent had adopted a rulethat employees had to have permission to leave the sewingroom floor during working hours, and that it had been inforce for a considerable period of time before 1969.Another importantwitnessfor Respondent is Paul Mar-cus.An abstract of his testimony follows.Marcus is connected with Stanley M. Feil, Incorporated,of Cleveland, Ohio, a dress manufacturer. For several yearsFeil has given orders to Respondent. The latter fills saidorders by supplying Feil with manufactured dresses. In thisconnection it is the responsibility of Feil to purchase the clothfor such dresses from various mills throughout the countryand cause it to be shipped to Respondent to use in producingdresses for Feil. In addition Feil supplies Respondent withmarkers or patterns to be usedin makingthe dresses orderedby Feil from Respondent Finished dresses are sold by Feil;they are shipped by Respondent to Feil's customers as di-rected by Feil. According to Marcus, Respondent manufac-tures exclusively for Feil and does no work for anyone else.Mission Valley Mills of Brownsville, Texas, is one of thosesupplying Feil with cloth to be used by Respondent in fulfill-ing Feil's orders. In October 1969 Mission shipped fabric toFeilwhich, because itwas damaged,was unacceptable toFeil.Markers for such cloth had been furnished to Respond-ent by Feil. As a result, Respondent was unable to producethe styles of dresses which Feil intended to be made from thisfabric.At that time Respondent had other good cloth onhand for other styles but had not received from Feil themarkers necessary to produce dresses from such cloth.As a consequence Feil sought to rectify the situation by (a)seeking to obtain first quality material to replace the damagedcloth, and (b) producing markers to be used by Respondentin utilizingthe good cloth Respondent had on hand. As to (a),Feil was so desperate for cloth that it transported by air goodmaterialsobtained from Mission, an expensive and costlyoperation. Considerable time (about 3 weeks) elapsed beforeFeil was able to supply Respondent with acceptable clothunder (a) above, and markers under (b) above. (See Resp.Exh. 4.) During some of this time Respondent was forced tocurtail operations and, therefore, laid off employees.Becausethese are seasonal dresses, Feil lost some money becausedresses were not available for the entire season.Respondent concluded the presentation of its defense withLawrence K. Gerlach, Sr., its president. An abridgment of histestimony follows.Gerlach has known employee Catherine King for severalyears.As an employee, King "made it a practice" to "visit"Gerlach's office daily and he sometimes called her to the officeas well. On October 10, 1969, Mrs. Gerlach, King, and DelilaMulford came to the office. Mrs. Gerlach complained ofKing's conduct which had "created quite an excitement [and]which stopped a lot of operators from working." Then Mrs.Gerlach left. Although Gerlach warned Mulford to return towork because it was against the rules to leave her work stationwithout permission, Mulford insisted on staying with King.At this point Gerlach invited King into the office alone sohe could speak to her, but King refusedunlessMulford alsowent in with her. Thereupon Gerlach instructed both to re-sume work. However, Gerlach asked Mrs. Gerlach to sus-pend Mulford for 2 days.Just before work started on the following Monday, October13, King came to the office accompanied by employee MarthaCochran. Notwithstanding that Gerlach requested Cochranto go to work, Cochran insisted on staying with King. Andwhen Gerlach expressed a desire to speak to King she refusedunless Cochran also remained with her Shortly thereafterKing called him a hog.On October 14 King and Cochran again came to the officebefore work started. Although Gerlach requested Cochran toproceed to her work station, she persisted in staying therewith King. When Gerlach asked King to speak to him alone, QUALITY MANUFACTURING CO.she refused. Soon both King and Cochran departed from theplant.On October 15, King, Cochran, and Mulford appeared atthe office. Although Gerlach told all three to report to work,only Mulford obeyed; Cochran refused. When Gerlach askedto speak to King, she refused to do so except in the presenceof Cochran.The next day the above three employees again showed upat the office. When Gerlach told them to go to work, onlyCochran complied. Mulford insisted on staying there withKing. Although Gerlach asked to speak to King she refusedunless "somebody else [was] with her." This caused Gerlachto remark, that they return to work or else he would considerthey had abandoned their jobs when they "went out thatdoor." Soon Mulford and King left the plant. Neither Mul-ford nor King has "come around" since then.At noon on October 16 Cochran reported to Gerlach, Sr.,thatGerlach, Jr., had fired her, and asked the former toconfirm it in writing. But Gerlach, Sr., insisted that she hadnot been fired. At this Cochran told him that neither he norany of his family had enough sense to run a business.Gerlach denies that he ever told Union Officials Goolst andWiley that Respondent would not take back King, Cochran,and Mulford.C.Concluding Findings and DiscussionThe burden of proof rests upon the General Counsel toestablish his case by a fair preponderance of the evidence, andno obligation rests upon Respondent to disprove any of theallegationsof the complaint.Hawkins v. N.L.R.B.,358 F.2d281, 283-284 (C.A. 7). I have been guided by this precept inarriving at the findings which follow.1.As to the suspension and dischargeof Martha J. CochranIt is my opinion, and I find, that Cochran was suspendedfor 2 daysbeginningOctober 14 for activity protected by theAct, i.e., representing employee King in Cochran's capacityas assistant chairlady of the Union. I find this violates Section8(a)(1) and (3) of the Act. And I also find that the reasongiven her for suspending her, i.e., for being away from hermachine without permission, is a pretext to disguise the truereason.The foregoing findings are based on the entire record andthe following subsidiary facts, which I hereby find:a.Respondent had no written, posted, or oral rule againstleaving a work station without permission. In this respect, Icredit the General Counsel'switnessesand do not creditRespondent's evidence inconsistent with said finding. I recog-nize, and find, that employees may not leave their work sta-tion during work hours whenever they wish and that it isimphedly understood that permission must be obtained toleave for protracted periods of time. Hence I find it is notnecessary to communicate to employees the necessity of re-maining at work during working time unless excused there-from.Nevertheless, this unwritten rule against leaving a workstation at will cannot operate to prevent a union steward fromaccompanying or representing an employee who requests un-ion representation in a conference with the employer, espe-ciallywhen such conference may result in a reprimand orsterner discipline. For the Act guarantees union representa-tion at such conferences; and written or unwritten ruleswhich conflict with such guarantee are to that extent invalid.Moreover the contract between the Union and Respondentoverrides and renders ineffective any rule forbidding unionrespresentatives to leave a work station regarding grievanceswithout permission. Nothing in said contract compels a un-207ion representative to obtain permission to discuss grievanceswith the employer. In fact the tenor of said contractimpliesthat such permission is not a condition precedent. See articleXXIII, section 1(a) and 2, where it is provided that1.Any and all disputes, complaints, controversies,claims, or grievances whatever between the Union or anyemployees and the Employer which directly ... relate to. the acts, conduct, or relations between the partiesshall be adjusted as follows: (a) The Shop Chairlady,together with a representative of the Union, shall at-tempt to settle the matter with a representative of theEmployer ... 2. It is intended that this provision shall beinterpreted as broadly and inclusively as possible.(Charging Party's Exh. 1.)b.Cochran was the Union's assistant chairlady, and Re-spondent had actual knowledge thereof. Respondent's evi-dence denying such knowledge is not credited. In any eventI find that such knowledge may be imputed to Respondentunder the Board's small plantrule.And I find that Respond-ent operateda small plant.Angwell Curtain Company, Ire.v.N.L.R.B.,192 F.2d 899, 903 (C.A. 7).In this connection I find that the meeting between Kingand Respondent related to King's alleged misconduct in con-nection with her duties and could result in a reprimand orseverer discipline.Texaco, Inc.,168 NLRB 361, 362. And Iexpressly find that such meeting did not seek information andwas not investigatory in nature. Hence the court's reversal ofthe Board inTexaco, Inc., supra,is not controlling. See 70LRRM 3045 (C A. 5). Cf.Texaco, Inc.,179 NLRB No. 157;Jacobe, Pearson Ford, Inc.,172 NLRB No. 84;Chevron OilCompany,168 NLRB 574, 579.c.Respondent entertained antiunion animus and commit-ted other unfair laborpractices,as found herein. While I amaware that an employer may constitutionally oppose unionsand is free to say so(N.L.R.B. v. Threads, Inc.,308 F.2d 1,(C.A. 4);N.L.R.B. v. Howard Quarries,362 F.2d 236 (C.A.8),J.P. Stevens & Co., Inc.,181 NLRB No. 97), neverthelesshostility to unions is a factor which may be appraised orevaluated in arriving at the true motive prompting a suspen-sion or discharge.N.L.R.B. v Georgia Rug Mill,308 F.2d 89,91 (C.A.5);Maphis Chapman Corp. v. N.L.R.B.,368 F.2d298, 303-304 (C.A. 4).d. Cochran was active in the union movement. She also wasan experienced employee with a long service record. Disci-pline of active union adherents, especially if they are ex-perienced employees, is a factor which I have taken intoconsideration in determining the true reason behind Coch-ran's suspensionIt is true that "management can [discipline] for good cause,or bad cause, or no cause at all without incurring liabilityunder the Act."N.L.R.B. vMcGahey,233 F.2d 406, 413(C.A. 5). But "obviously the [discipline] of a leading unionadvocate is a most effective method of undermining a unionorganizational effort."N.L.R B. v. Longhorn Transfer Ser-vice,Inc.,346 F.2d 1003, 1006 (C.A. 5). In this connectionIhave oecn mindful of the modern doctrine that direct evi-dence of a purpose to violate the statute is rarely availablebecause employers have acquired sophistication as to how toget rid of union members for alleged lawful cause.HartsellMills v. N.L.R.B.,111 F.2d 291, 293 (C.A. 4);N.L.R.B. v.Melrose Processing Co.,351 F.2d 693, 698 (C.A. 8).e. It is not necessary that protected activ' y be the onlyreason responsible for Cochran's suspension. If the suspen-sion was inflicted substantially oecause of Cochran's pro-tected activity it violates the Act notwithstanding a validground for discipline might existBettsBaking Co. v.N.L.R.B.,380 F.2d 199 (C.A. 10);N.L.R.B. v.WhitinMa-chine Works,204 F.2d 883, 885 (C.A. 1). 1 expressly find that 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDCochran's protected activitywas asubstantial-but notnecessarilythe only-reason for her suspension. Cf.N.L.R.B.v.Symons Mfg. Co.,328 F.2d 835, 837 (C.A. 7);N.L.R.B.v.Park Edge Sheridan Meats,341 F.2d 725, 728 (C.A. 2).f.Finally, I find that membership in, or activities on behalfof, a labor organization, or both, do not immunize or shieldan employee from punishment for cause.Metals EngineeringCo.,148 NLRB 88, 90;Mitchell Transport, Inc.,152 NLRB122, 123,affirmedsub nom.Hawkins v. N.L.R.B.,358 F.2d281, 283-284 (C.A. 7).In my opinionEmerson Electric Co.,185 NLRB No. 71,does not compel a finding that Cochran was not engaged inprotected activity. For inEmersonthe employees who lefttheir work stations to accompany a grieving employee heldno office in the union and were not otherwise entitled orauthorized to represent the union in grievance matters. Butin the instantcase Cochran was called upon by King to actas an officialunion representative. As such representativeCochran wasengagingin activity fostered by the Act and thecollective-bargainingcontract between Respondent and theUnion.Socony Mobile Oil Company,153 NLRB 1244, 1247,357 F.2d 661 (C.A. 2).On the afternoon of October 16, 1969, Gerlach, Jr., dis-charged Cochran for presenting written grievances to him.Respondent's evidence not consonant with this finding is notcredited. I find this violates Section 8(a)(1) and (3) of the Act.Notwithstanding that Gerlach used the phrase "you're notworking this afternoon," I find that Cochran was discharged,and that, contrary to Respondent's contention, she did not"abandon" her job. This conclusion is based on the entirerecord and the following subsidiary facts which I find:(a)When Cochran confronted Gerlach, Sr., with the lan-guage of Gerlach, Jr., and asked Gerlach, Sr., what to do,Gerlach, Sr., instructed her to, go home "and draw unem-ployment."It is reasonableto infer-and I do so-that hisinterpretation of Gerlach, Sr., refers to a permanent sever-ance of Cochran from her job. This is because unemploymentcompensationis not payable for an afternoon but rather onlyfor termination from work for at least a prescribed period ofa minimumnumber of weeks. It would have been a simplematter to inform Cochran to return the next morning if Coch-ran had been suspended for the afternoon only. Yet Gerlach,Sr., refrained from saying so. It is true that Gerlach, Sr., alsoimplied that Cochran had not been fired, but he did notexpressly say so. Hence it became incumbent upon Respond-ent, in view of the ambiguity of the language used by Gerlach,Sr., to make clear that Cochran was suspended only for theafternoon.Although Cochran insulted Gerlach, Sr., during this con-versation by telling him he did not know how to run a busi-ness, I expressly find that she was not discharged for utteringthese words.(b) Later that afternoon Cochran telephoned Respondent'ssecretary, Stephens, as to whether Gerlach wanted Cochranto report to work the next day. It is significant that Stephensreplied in the negative after consulting with Gerlach. Patentlythis reply points to the conclusion that Cochran had not beensuspended for the previous afternoon only. And I find that itwas reasonable on the part of Cochran, in view of said answerby Stephens, to tell Stephens that thereafter Cochran couldbe reached by telephone at her home when Respondentneeded her. It was not necessary that Cochran constantlykeep calling Respondent to ascertain when, if ever, she wouldbe rehired. On this branch of the case I credit Cochran anddo not credit that part of the testimony of Stephens inconsist-ent therewith.(c)Nor did Cochran "abandon" her job. Nothing in theevidence which I credit points to this conclusion. Not only (1)did she fail to mention any such attitude as indicative of herconstruction of the phrase to "go home ... and draw unem-ployment," but (2) at no time did Respondent notify her thatitconstrued her absence from work as an abandonment ofwork. The Board has held that failure to show up for workdoes not amount to abandoning a job absent (a) evidence ofintent to quit, or (b) notice to the employee that the employerno longer regards him as an employee.Roylyn, Inc.,178NLRB No. 33.(d) Finally, I find that Cochran was a union representativeat the time she presented the written grievances to Gerlach,Jr., that Respondent (for the reasons as delineated above inconnection with her suspension) had knowledge that Gerlachwas a union representative, and that her discharge under thecircumstances contravenes Section 8(a)(1) and (3) of the Act.CfEastern Illinois Gas and Security Company,175 NLRBNo. 108.2.As to the suspension and discharge of Dehla MulfordOn October 12, 1969, Mulford was suspended for engag-ing, on October 10, in activity protected by the Act, i.e.,representing employee King in Mulford's capacity as chair-lady of the Union. I find this suspension contravenes Section8(a)(1) and (3) of the Act. In this connection I credit theGeneral Counsel's evidence and do not credit Respondent'sevidence insofar as it clashes with that of the General Coun-sel.And I find that Respondent's contention that Mulfordwas suspended for leaving her job without permission is apretext to mask the true reason.The above findings are based on the entire record and thefollowing subsidiary facts, which I hereby find.(a) For the reasons set forth above in finding that Coch-ran's suspension was unlawful I find that Mulford's suspen-sion was unlawful and that it violates Section 8(a)(1) and (3)of the Act. Those reasons are hereby incorporated by refer-ence and need not be repeatedverbatim(b) As in the case of Cochran, I find that Respondent hadknowledge that Mulford represented the Union, i.e, as chair-lady. But I find an additional reason existed in Mulford's casewhereby Respondent was cognizant of her representativecapacityThis additional reason is recited in the next twoparagraphs. These two paragraphs summarize pertinent tes-timony adduced by Respondent at the trial of this case.AboutOctober10,MrsGerlach,Respondent'sproduction manager, invited employee King to talk to Mr.Gerlach, Sr., about King's behavior which was disappiovedof by Mrs. Gerlach. Thereupon King requested Mulford toaccompany King to the office. However, Mrs Gerlach di-rectedMulford not to leave her work station, insisting toMulford that this matter was "not a grievance." At the trialMrs Gerlach testified she "did not consider this a unionmatter." I find that the language used by Mrs. Gerlach to-wardsMulford reasonably connotes that the former wasaware of the latter's capacity as a union representative. Byreferring to grievances and union matters in forbidding Mul-ford to come with King, Mrs. Gerlach must have known thatMulford was the Union's representative on grievances andunion matters. Otherwise there was no occasion to mentionthese subjects if MrsGerlach believed that Mulford wasinvited to come merely as another employee without repre-sentative statusWhen Mulford and King arrived at the office, Gerlach, Sr.,toldMulford she had no business being there because "itwasn't a grievance." It is reasonable to infer-and I do so-that Gerlach would not have mentioned a grievance unless he QUALITY MANUFACTURING CO209had knowledge that Mulford was a union representative onmatters relating to grievances.On October 16, 1969, Mulford was discharged for engagingin protected activity, i.e., representing, in her capacity asunion chairlady, employee King. This discharge violates Sec-tion 8(a)(1) and (3) of the Act, and I so find. I further findthat Respondent's defense that Mulford abandoned her job isa pretext to cover up the true reason. This ultimate findingis based on the entire record and the ensuing subsidiary factswhich I hereby find:(a) Respondent had no express rule against leaving a workstation without permission. Even if it had such a rule it wassuperseded as to union representatives protecting the interestof employees not only by the Act but also by the contractbetween Respondent and the Union.(b) Respondent had knowledge that Mulford was the Un-ion's chairlady, as more fully set forth above.(c)Respondent entertained antiunion hostility and alsocommitted other unfair labor practices. This conduct hasprobative value in ascertaining the actual reason for Mul-ford's discharge.(d)Mulford was active in the union movement and alsowas an experienced employee with several years of service forRespondent.(e) It is sufficient to find the discharge illegal that Mulford'sprotected activity was a substantial or motivating reason be-hind her discharge. Such activity need not be the only reason.Hence it is immaterial that legal cause may have existed alsofor her discharge, since I find that Mulford's protected ac-tivitywas a substantial or motivating reason for her dis-charge.(f)Mulford did not abandon her job. This is because I findthat she did not intend to quit and that at no time did sheinform or apprise Respondent that she was relinquishing orsurrendering her job.As found above, I find that Mulford was discharged. Thisfinding in part is derived from the fact, which I find, thatGerlach, Sr., discharged Mulford but used language describ-ing such discharge as "abandoning" the job. Yet at no timedidMulford abandon her employment, and I so find. Thefacts surrounding such incident are narrated in the next para-graph.On October 16, 1969, Mulford accompanied employeeKing to the office to represent King when the latter wantedto know "what was going to happen to King." Mrs. Gerlach,however, instructed King to see Mr. Gerlach alone withoutMulford. But King was reluctant to see Mr. Gerlach unlessMulford was also present. This caused Mr. Gerlach to say toKing that if King went out the door without seeing him aloneshe "was finished." But Mulford decided to remain withKing. In view of this Mulford asked Mr. Gerlach if he wantedher to go to work. He replied "No. You've abandoned yourjob. You're finished." On this issue I accept Mulford's versionof the incident and do not credit Respondent's evidence inso-far as it is contrary to Mulford's testimony. Hence I find that,notwithstanding the language used by Gerlach, Mulford (1)was discharged and (2) did not abandon her job.3.As to the discharge of Catherine KingKing did not testify because of illness. Since her absence issatisfactorily explained, no adverse inference can be drawnfrom her failure to appear. And I find that the record has beenadequately developed to render a finding whether her dis-charge was lawful. Cf.American Grinding & Machine Co.,150 NLRB 1357, 1358-59.I am persuaded, and find, that King was discharged, con-trary to the provisions of Section 8(a)(1) of the Act, forengaging in protected activity, and that she did not abandonher job as argued by Respondent. I credit the General Coun-sel's evidence on this branch of the case and do not creditRespondent's evidence to the extent it is inconsistent there-with. This ultimate finding is based on the entire record inthis case and the following subsidiary facts, which I herebyfind:(a) Respondent desired to speak to King concerning King'sbehavior on the job. While the nature of such talk with Kingisnot clearly disclosed in the record, I find that it at leastincluded King's (1) operating her radio in a loud manner atwork, and (2) causing a disturbance among employees. AndI find that such talk was not investigative in nature becauseMrs. Gerlach personally observed King's alleged derelictionson the job and needed no further inquiry to ascertain thefacts.HenceTexaco, Inc.,179 NLRB No. 157, is not control-ling on this phase of the case. Further, I find that such talk,regardless of whether actual disciplinary measures are im-posed thereat, is so intimately connected with working condi-tions that, under the contract, King was entitled to be repre-sented by a representative of the Union during the coursethereof. (See article XXIII, section 1, of the contract betweenRespondent and the Union. Charging Party's Exhibit 1.) TheAct also conferred such a right upon her.(b) Since Respondent invited King a few times and at leastonce ordered her to come to the office, I find that, in goingto the office at Respondent's request or command, King didnot leave her work station without permission.(c) Further, I find that King could properly refuse to speakto management without being accompanied by a union repre-sentative, and that King's refusing to speak to managementin the absence of such representative cannot be characterizedas insubordination or other misconduct warranting her dis-charge. Actually, King was suspended after the first time sherefused to speak to management alone, so that thereafter sheappeared with a union representative at the office as a sus-pended employee. Patently she left no work station on thoseoccasions when she called at the office during the suspensionperiod.(d)On October 16, 1969, King went to the office withUnion Respresentatives Cochran and Mulford. Soon Coch-ran left to go to work. At this point Gerlach, Sr., asked tospeak to King alone, but King denied this request. ThereuponGerlach told King that if King "went out the door" she was"finished." Shortly thereafter King went out the door, i.e.,left the plant. Since King was still on suspension at the timeshe could not report to work, and thus was compelled to goout the door when she decided not to speak to Gerlach alone.This constitutes a discharge of King and I so find.That this constitutes a discharge of, and not an abandon-ment of her job by, King may be deduced from the fact, whichI find, that Gerlach, Sr., offered King an ultimatum permit-ting but two unacceptable alternatives. These two choices are:either speak to Gerlach, Sr., without a union representativebeing present, or leave the office in which case King was"finished."When an employee is thus confronted with two impossiblesolutions, one of which he is required to adopt, the fact thatshe refused to accept one of them does not mean that sheacquiesced in the other. Since King was not compelled toforego the presence of her union representative, she could notbe said to have voluntarily elected to be "finished" by leavingthe plant after it became patent that she could no longerremain there without such representative. It follows, and Ifind, that by leaving the plant King was involuntarily ter-minated or discharged, and that, if she was "finished," it wasnot of her own choosing. Cf.Roylyn, Inc.,178 NLRB No. 33.Hence she was "finished" by command of Gerlach, Sr. This 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitutes a discharge,and I so find.Wilder Finishing Co.,138 NLRB 1017, 1019-20.4.As to threats of reprisalsAbout October 10, 1969, while employee Della Mulfordwas discussing piece rates with Gerlach,Jr., the latter told herthat if she"did not like it the way it was there in the companyto go elsewhere."This is not a threat to take reprisals againstMulford for engaging in union or other protected activity,and I so find.Later that day Mulford accompanied employeeKing on a grievance of King's.Both Mrs.Gerlach and Ger-lach, Sr.,to whom Mulford spoke on this occasion,warnedMulford that Mulford had left her work station without per-mission and that she was endangering her job by remainingthere without permission.Neither is this a threat of reprisalas it merely directed Mulford not to leave her work stationduring work hours unless excused properly therefrom. Thefact that both Gerlachs misinterpreted the Act and the collec-tive-bargaining contract,i.e., that union representation law-fully did not need employer permission to prosecute griev-ances,did not convert this warning into a threat to takereprisals.On October 15, Gerlach, Sr., told Mulford, in connectionwith the latter's espousal of King's grievance,tomind herown business,and that Mulford was going to get"into trou-ble" for not minding her own business. In my opinion theword"trouble"is too ambiguous to connote a threat thatMulford was jeopardizingher job.Hence I findthat thisutterance by Gerlach,Sr., does not invade any rights safe-guarded to employeesby the Act.As found above Gerlach, Sr., refused employee King theright to be accompanied by a union representative when Ger-lach desired to speak to King alone.I have found above thateither a reprimand or greater discipline could have been im-posed upon King at the time.And I have found that King wasentitled to be so represented.The complaint alleges that theforegoing conduct constitutes a violation of Section 8(a)(1)and (5) of the Act. Nevertheless I find only that it contravenesSection 8(a)(1) in that it denies anemployee the right toengage in a protected activity.But I find it does not transgressSection 8(a)(5), as Respondent in no way is failing or refusingto recognize or bargainwith the Union.About January 12, 1970, employee Alice Hoschar askedGerlach, Jr., why employee Mary Goodnight's job was takenfrom her and assigned to Maxine Warner,who had less se-niority than Goodnight.Insisting that this was a prerogativeof management,Gerlach,Jr., advised Goodnight not to comeoff the floor with a girl during working hours. Later that dayGerlach, Jr., informed Goodnight that he had suspendedMulford for coming off the floor with King.As found above,it is an implied condition of employmentthat employees may not leave their work stations duringworking hours(except for restroom visits, emergencies, andauthorized breaks) without permission. Cf.Emerson ElectricCo., 185 NLRB No. 71. But, as found above, this conditiondoes not apply to union representatives engaged in protectedactivity.Hence I find that, since Hoschar is the president ofthe Union's local, she could not lawfully be prevented fromleaving her work station on this matter which concerned theUnion.But I find no threat of reprisal was uttered whenGerlach, Jr., first talked to her. At most, he told Hoschar notto leave her job without permission. Patently this statementis void of containing anything resembling a threat.And thefact that he much later told Hoschar that he suspended Mul-ford forcoming off the floor with King merely amounts to areference to a past event and cannot,in my opinion,be con-sidered as part of the earlier conversation with Hoschar.Hence I find no violationof the Act in thesecond ofthese twoconversationsof Gerlach,Jr.,with Hoschar.5.As to the layoffs of October 1969Upon the entire record I find that paragraph 13 of thecomplaint has not been established by a fair preponderanceof the evidence.This paragraph accuses Respondent of shut-ting down its plant and laying off employees in the bargainingunit, from about October 29 to November 10, 1969, to dis-courage(a) union membership or activities,or (b) protectedactivity, or both.While it is true, and I find, that the plantdid shut down and employees were laid off during some ofthis period,Ifind that such action was not prompted bydiscriminatory motives. Rather,I find that said action wasnecessitated solely by reason of economic or business consid-erations.In this connection,I expressly find that said business con-siderations included an inability to obtain proper cloth fornew patterns,so that Respondent was compelled to curtailoperations temporarily until such cloth was finally shipped toit.On thisissue I credit Respondent's evidence.In particularI am impressed with the testimony of Paul Marcus, whom Icredit, that through no fault of Respondent that piece goods,or cloth, for the new styles did not becomeavailable on time,so that layoffs became imperative until such cloth was deliv-eredIt is true, and I find, that floorlady Helen Rice,told em-ployees Oliver and Hoschar, in laying them off, "I don't knowwhen we'll call you back.Until this mess gets straightened upI just don't know." But the word "mess,"especially whenused in a context of "running out of work, "does not neces-sarily infer union trouble; it may well allude to the productiondifficulties incurred when defective cloth had been deliveredto Respondent by Mission Valley Mills of Brownsville,Texas.Sincethe word "mess" is ambiguous, I find that on thisrecord the General Counsel has not shown that it connotesunion trouble.Indeed no union trouble existed at the timewhen Oliver and Hoschar,as well as several other employees,were laid off in late October 1969.In attempting to demonstrate that the layoff was unlawful,the Union has emphasized the fact that the finishing opera-tors were recalled to work before the sewing employees. ButI accept Respondent's explanation that some finishing workisperformed before all sewing operations have been com-pleted In any event,ithas not been established that thefinishers were nonunion, so that nonumion employees re-ceived preference in being recalled following the layoff. Itfollows, and I find,that the order of recalling employees,under the circumstances,fails to disclose that the layoff itselfwas motivated by antiunion considerations.Hence I find dis-tinguishableColumbia Casuals, Inc.,174 NLRB No. 13,upon which the Unionrelies.On this issue I have not overlooked Gerlach, Jr.'s, state-ment to Union Representative Goolst on about November 19,1969, that Gerlach, Jr., "did not want the work until thisunion thing gets straightened out." Although I find that suchstatement was uttered,I nevertheless find that it is insufficientto establish that the layoff of late October 1969 was called forantiunion reasons. This is because Gerlach, Jr., was not refer-ring to a layoff which had already occurred, but, rather, wasadverting to a hypothetical situation which might transpirein the future.While this depicts antiunion animus on the partof Gerlach, Jr., it fails to denote that a layoff which took placea couple of weeks before this had been inspired by a desire tohurt the Union.Also, I find that on about October 20, 1969, Gerlach, Sr.,told Union Representative Elizabeth Wiley that he did notdesire to discuss the three dischargees above described, or QUALITY MANUFACTURING CO211"any other damn union problem," or else he would close theplant. Patently this discloses a pronounced antipathy to theUnion. But it is inadequate to prove that a layoff whichbecame necessary several days later was prompted by antiun-ion factors. In this connection, I consider it of some importthat Gerlach, Jr., on November 13, 1969, told Mrs. Wiley, aunion official, that he would close the plant if Respondent wasforced to take back the three dischargees mentioned above.In my opinion this shows that Gerlach, Sr., as well as Ger-lach, Jr , were not contemplating a layoff to combat unionismbut, instead, considered a layoff only as a last resort to pre-vent reinstating the three discharged employees.Finally, it is significant that no top official of Respondentinformed a single employee that the layoff was intended todiscourage adherence to or interest in the Union. This in itselfis not conclusive But it is inconsistent with an alleged intentto frustrate unionism by a layoff. Intended messages must beidentified as such. But an uncommunicated intent to embar-rass a union by calling an unnecessary layoff will not accom-plish such an end Manifestly employees can neither read anemployer's mind nor fathom his unexpressed ulterior mo-tives; and the employer's failure to disclose the purpose be-hind a layoff cannot be said to reveal the reason which gene-rated it. Hence it is reasonable to believe that somehow theemployer would have led the employees to know that thelayoff was an act of reprisal against the Union if the layoffwere directed towards the Union But in the instant case suchevidence is lacking. Failure to make known this purpose de-tracts from the contention that the aim of the layoff was tohurt the Union.IV THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in section III,above, occurring in connection with its operations describedin section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYAs Respondent has been found to have engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take specific affirmative action, asset forth below, designed to effectuate the policies of the Act.In view of the finding that Respondent discriminatedagainstMulford and Cochran in suspending them, andagainstMulford, Cochran, and King in discharging them, itwill be recommended that Respondent be ordered to offer toeach immediate and full reinstatement to her former positionor, if such is not available, one which is substantially equiva-lent thereto, without prejudice to their seniority and otherrights and privileges. It will further be recommended thatMulford, Cochran, and King be made whole for any loss ofearnings suffered by reason of the discrimination againstthem.In making Mulford, Cochran, and King whole Respondentshall pay to each a sum of money equal to that which eachwould have earned as wages from the date of her layoff to thedate of reinstatement or a proper offer of reinstatement, as thecase may be, less her net earnings during such period. Suchbackpay, if any, is to be computed on a quarterly basis in themanner established by F.W. Woolworth Company,90 NLRB289, with interest thereon at 6 percent calculated by theformula set forth inIsis Plumbing & Heating Co,138 NLRB716 It will also be recommended that Respondent preserveand make available to the Board or its agents, upon reasona-ble request, all pertinent records and data necessary to aid inanalyzing and determining whatever backpay may be due.Finally, it will be recommended that Respondent post appro-priate notices.The discriminatory discharges go "to the very heart of theAct."N.L.R.B. v. Entwistle Manufacturing Company,120F.2d 532, 536 (CA. 4); L.E Johnson Products, Inc.,179NLRB No. 10, fn. 1. Accordingly, the Board's Order shouldbe broad enough to prevent further infraction of the Act inany manner; and I so recommend. Cf.R & R Screen Engrav-ing, Inc.,151NLRB 1579, 1587;A-Z Mfg. & Sales, 177NLRB No. 98, fn. 1.Upon the basis of the foregoing findings of fact and theentire record in this case,Imakethe following-CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2Respondentis anemployer within the meaning of Sec-tion 2(2), and is engaged in commerce as defined in Section2(6) and (7), of the Act.3.By discriminating in regard to the tenure of employmentof Mulford, Cochran, and King, thereby discouraging mem-bership in the Union, a labor organization, and activitiesprotected by the Act, Respondent has engaged in unfair laborpractices condemned by Section 8(a)(3) and (1) of the Act.4.By refusing an employee the right to be represented bya union representative when Respondent seeks to questionsuch employee concerning his own alleged misconduct in thecourse of his duties, Respondent has engaged in unfair laborpractices prohibited by Section 8(a)(3) and (1) of the Act.5.The foregoing unfair labor practices affect commercewithin the purview of Section 2(6) and (7) of the Act6.Respondent has not committed any other unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law, andthe entire record in this case, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:ORDERRespondent, its officers, agents, successors, and assigns,shall:1Cease and desist from:(a)Discouraging membership in the Union, or any otherlabor organization, and discouraging activities protected bythe Act, by suspending or discharging employees or other-wise discriminating in any manner in respect to their tenureof employment or any term of condition of employment.(b) Refusing any employee permission to be represented bya labor organization when Respondent seeks to question suchemployee concerning his own alleged misconduct in thecourse of his duties(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a)Offer Catherine King, Delila Mulford, and Martha J.Cochran immediate and full reinstatement each to her formerjob or, if that job no longer exists, to a substantially equivalentposition,without prejudice to her seniority or other rightsand privileges previously enjoyed by her, and make eachwhole for any loss of pay she may have suffered, with interestat the rate of 6 percent, by reason of Respondent's discrimina-tion (including also suspension of Mulford and Cochran)against her, as provided in the section above entitled "TheRemedy." 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Notify said Catherine King, Delila Mulford, and Mar-tha J. Cochran, if presently serving in the Armed Forces ofthe United States, each of her right to reinstatement uponapplication in accordance with the Selective Service Act andthe Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon reasonable request, make availableto the Board or its agents, for examination and copying, allpayroll records and reports and all other records necessary toascertainthe amount, if any, of backpay due under the termsof this Recommended Order.(d) Post at its plant at Point Pleasant, West Virginia, copiesof the attached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director for Region9, after being signed by a duly authorized representative ofRespondent, shall be posted by it immediately upon receiptthereof,and be maintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily displayed. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writingwithin 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.'IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges unfair labor practices not foundherein.'In the eventno exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of said Rules and Regulations, beadopted by the Board and become its findings,conclusions,and Order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals, the words in the noticereading"Posted by order of the NationalLabor Relations Board" shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals enforcing an order of TheNational Labor Relations Board "'In the event this recommended Order is adopted by the Board, thisprovision shall be modified to read "Notify said Regional Director in writ-ing, within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith "